Citation Nr: 1219213	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 12, 1991, for award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to April 1947 and from January 1949 to June 1952.  The Veteran died in January 2010; the Veteran's surviving spouse has been approved to be the substitute appellant in pursuing the appeal to resolution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision in by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted entitlement to a TDIU effective from August 12, 1991.  The Veteran appealed, requesting an earlier effective date.  The Board issued a decision in February 2009 that denied an earlier effective date for TDIU.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in March 2011 granting a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for reconsideration.

The Board remanded the case to the originating agency in July 2011 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran retired from his job as probation officer in July 1988; VA subsequently granted a TDIU effective from August 12, 1991.  

2.  During the period July 1988 to August 12, 1991, the Veteran was service-connected for chronic obstructive pulmonary disease (COPD) with asthma, rated as 30 percent disabling, and for residuals of malaria, rated as noncompensable.

3.  During the period July 1988 to August 12, 1991, the Veteran's service-connected disabilities were not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to August 12, 1991, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The RO notified the Veteran of the elements required to establish entitlement to a TDIU by a letter in August 2002, and the Veteran had ample opportunity to respond prior to issuance of the rating decision on appeal in February 2003.  In addition, as the Veteran's TDIU claim was granted, the effective date is a downstream issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, additional notice is not required and any defect in the notice is not prejudicial.  Id.  Further, the most recent Joint Motion for Remand, as incorporated by the Court's Order, expressed no issues regarding the duty to notify; the Board is confident that if any notice defect existed in its February 2009 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO obtained treatment records from those VA and private medical providers identified by the appellant as having relevant records.  The Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated, and the appellant's attorney submitted a letter in June 2011 stating the appellant had no further evidence to submit.   

The Board remanded the case in July 2011 for the purpose of obtaining a retrospective medical opinion as to whether the Veteran was unemployable from August 1988 to August 1991 due to his service-connected disabilities.  The review examination was performed in December 2011.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Applicable Laws and Regulations

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

However, because it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore, 1 Vet. App. 356 (considering Veteran's master's degree in education and his part-time work as a tutor).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran's representative has asserted TDIU should be considered from 1970.   However, there must be cogent evidence of unemployability in the record. See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case is shown to have been employed until he accepted retirement in July 1988.  The Board accordingly finds that the period under review begins in July 1988 and ends August 12, 1991, the currently assigned effective date for TDIU.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  


During the period under review the Veteran was service-connected for COPD with asthma, rated as 30 percent disabling, and with residuals of malaria, rated as noncompensably disabling.  The Veteran did not assert, and the evidence does not show, that he had symptoms of malaria that caused any degree of occupational impairment, so the discussion below will consider occupational impairment due to respiratory disability only.

The Veteran's educational background is not of record.  In terms of vocational background, the record shows the Veteran owned and operated a service station in the 1950s; thereafter he served several terms as a county sheriff, alternating with serving as a parole officer.  He was working as a parole officer when he accepted early retirement at age 60 in March 1988 for health reasons (see VA Form 21-4192 executed by the Veteran in November 2002).  He apparently served as sheriff for a total of approximately 8 years and as parole officer for a total of approximately 15 years (see VA respiratory disease examination in May 2002).  

Regarding symptomology from July 1998 to August 1991, a private chest X-ray, dated in October 1987, shows some hyperinflation from COPD but no infiltrates or pleural effusions; the impression was no acute pathology, emphysema, and chest similar to previous study in December 1984.  Thereafter, a chest X-ray in October 1989 showed mild hyperaeration of the lung fields compatible with COPD, again with no acute infiltrates or effusions and overall appearance unchanged since the previous study in October 1987. 

A private chest X-ray, dated in April 1991, shows the Veteran had complained of intermittent shortness of breath for the past three weeks.  The clinical impression was emphysema, but no active disease.   (Of interest, a November 1993 chest X-ray similarly showed an impression of COPD but no active disease.)

Treatment records from Dr. Steven Smith dated in July 1991 state the Veteran had been a patient for the past six years for intermittent acute and chronic bronchitis.  Dr. Smith enclosed a recent (July 1991) pulmonary function test (PFT) that showed an impression of moderate airflow obstruction, bronchial capacity mildly reduced and total lung capacity within normal limits.

A letter from Dr. Norman Bsharah, dated August 12, 1991, states the Veteran had been forced to retire in 1988 due to shortness of breath and weakness.  Dr. Bsharah stated an opinion that the Veteran was totally disabled due to emphysema and bronchitis.  (The Board notes at this point that the Veteran was granted TDIU effective from the date of Dr. Bsharah's letter.)

The Veteran submitted a Statement in Support of Claim in June 2006 asserting he felt entitled to TDIU dating from July 1988, the month in which he left his job, because he began using an inhaler soon thereafter, and in 1994 or 1995 he began using a nebulizer.

The Veteran had a VA respiratory examination in August 2006 at which he reported he began to take regular medications for his breathing in approximately 1990.  Of note, the Veteran asserted that he believed he could work if had good mobility, but his back and legs hurt so badly that he was unable to do much.  Also of note, the examiner diagnosed severe COPD, most likely from a long history of smoking, as well as a mild amount of reversible asthma as shown in PFTs.

The Veteran submitted a sworn statement in July 2008 attesting that he had worked for 15 years as a probation officer but that in 1988 he began to have increasing problems due to his service-connected disability.  He was struggling with shortness of breath and weakness that made it difficult to do his job.  He decided to accept early retirement because he was feeling poorly and was not able to work.  Since retiring in 1988 he had not been able to work due to the severity of the service-connected COPD.  The Veteran enclosed his Social Security Administration (SSA) earnings record to demonstrate he had reduced income in 1988 and no income at all from 1989 through 2006, inclusive.

Thereafter, the Veteran submitted a letter to VA in September 2008 asserting he had retired in July 1988 due to problems he was having with his breathing "and other physical problems."  The Veteran cited the letter from Dr. Bsharah referenced above.

On remand from the Board, the file was reviewed by a VA physician in December 2011 to determine whether the Veteran was unemployable due to service-connected disability prior to August 1991.  The examiner reviewed the file, specifically including the letter from Dr. Bsharah; the examiner noted that treatment notes from Dr. Bsharah's office were in the file but were difficult to interpret because the notes referred to treatment afforded to the Veteran, his wife and his three children, all intertwined.  The examiner also noted Dr. Smith's office notes in detail and discussed the Veteran's medications of record at the time.  The examiner noted the file included statements from the Veteran that he had retired in 1988 and could not work in 1998 [sic] but that the file showed no corroboration as to the reason the Veteran retired and no indication he had applied for SSA disability benefits.  

The examiner stated that based on the information available the Veteran was not likely to have been totally disabled (unable to get or maintain substantial employment) during the period August 1988-August 1991.  As rationale, the examiner stated the records from Dr. Smith did not suggest the Veteran's condition was so severe as to prevent him from doing light or sedentary work.

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have been unemployed since mid-1988.  However, there is conflicting medical opinion as to whether he was actually rendered unemployable due to his service-connected respiratory disability, with Dr. Bsharah asserting such unemployability and the VA reviewer opining to the contrary.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri, id.  

Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In this case, the Board finds the opinion of the VA reviewer/examiner to be more probative than that of Dr. Bsharah.  Dr. Bsharah simply announced a conclusion that the Veteran was "totally disabled" without providing any basis for such opinion; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); see also Nieves-Rodriguez; Stefl.  The VA examiner, in contrast, provided a detailed clinical rationale for his opinion, citing the inconsistency between Dr. Bsharah's opinion and the contemporaneous office notes by Dr. Smith.  The Board accordingly finds the most probative evidence of record shows the Veteran was not unemployable due to service-connected COPD prior to August 1991.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly carefully considered the lay evidence offered by the appellant, consisting of the Veteran's correspondence to VA and his statements to various medical providers.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  There is nothing of record in this case to impugn the Veteran's competence and credibility in asserting that he retired from his job in 1988 because shortness of breath made it difficult to continue working as a parole officer.  However, neither the Veteran nor the present appellant has asserted, and there is nothing of record to show, that the Veteran was actually forced to retire due to disability; lay evidence merely asserts the Veteran chose to accept early retirement because that particular job (probation officer) had become difficult.

Similarly, neither the Veteran nor the present appellant has asserted in lay evidence that the Veteran looked for work after he retired in 1988.  Neither the Veteran nor the present appellant has asserted in lay evidence that the Veteran was rejected by employers due to his respiratory problems, or that he attempted to work but could not do so.  The Board finds that the lay evidence of record, when weighed against the medical opinion of record, does not support the criteria for award of a TDIU. 

For an appellant to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a claimant is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the most probative medical opinion of record states the Veteran was physically able to perform light or sedentary work during the period under review.  Given the Veteran's vocational background as a county sheriff and probation officer, which demonstrates knowledge both of criminal justice and office/personnel management, the Board concludes the Veteran was not precluded from gainful employment commensurate with his educational/vocational background.

Based on the evidence and analysis above the Board finds the criteria for award of a TDIU prior to August 12, 1991, are not met.  Accordingly, the appeal must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   


ORDER

Entitlement to a TDIU prior to August 12, 1991, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


